Opinion issued October 13, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00343-CR
                           ———————————
                   JAMES ARTHUR JORDAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1303251


                         MEMORANDUM OPINION

      On April 5, 2016, appellant James Arthur Jordan filed a notice of appeal from

the trial court’s October 10, 2012 judgment adjudicating guilt and sentencing

appellant to six years’ incarceration for the offense of aggravated robbery with a

deadly weapon. We dismiss the appeal.
      In a criminal case, a defendant’s notice of appeal is due within thirty days after

sentence is imposed in open court or the trial court enters an appealable

order. See TEX. R. APP. P. 26.2(a)(1). The deadline to file a notice of appeal is

extended to ninety days after the sentence is imposed if the defendant timely files a

motion for new trial. See TEX. R. APP. P. 26.2(a)(2). The time for filing a notice of

appeal may be further extended if, within fifteen days of deadline for filing the notice

of appeal, appellant files the notice of appeal and a motion complying with Rule

10.5(b). TEX. R. APP. P. 26.3.

      The trial court’s judgment adjudicating guilt and sentencing appellant to six

years’ imprisonment for the offense of aggravated robbery with a deadly weapon

was signed on October 10, 2012. Appellant’s notice of appeal filed on April 5, 2016,

almost three-and-a-half years after the judgment was signed, is untimely. See TEX.

R. APP. P. 26.2. This Court has no authority to allow the late filing of a notice of

appeal except as provided by Rule 26.3. See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996). If an appeal is not timely perfected, a court of appeals does

not obtain jurisdiction to address the merits of the appeal and can take no action

other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998).

      Because appellant’s notice of appeal was untimely, we have no basis for

jurisdiction over this appeal. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at


                                           2
522. Accordingly, we dismiss the appeal for want of jurisdiction. TEX. R. APP. P.

42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3